In a child support proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Suffolk County (Spinner, J.), entered March 10, 2003, which denied her objections to so much of an order of the same court (Buse, H.E.) entered August 22, 2002, as, after a hearing, denied her petition to direct the father to pay a pro rata share of child care expenses and the cost of medical insurance provided by her, and instead directed the father to pay child support in the sum of only $111 per week and to provide medical insurance for their child.
Ordered that the order is affirmed, with costs.
Contrary to the mother’s contention, the Hearing Examiner properly denied her application to direct the father pay a pro rata share of child care expenses, as she failed to prove that she incurred such expenses (see Family Ct Act § 413 [1] [c] [4]). The Hearing Examiner also properly declined to impute additional income to the father. The findings regarding the father’s income were based on credibility determinations and are supported by the record. Therefore, they should not be disturbed (see Matter of Coniglio v Coniglio, 295 AD2d 509 [2002]; Matter of Jackson v Shuler, 292 AD2d 529, 530 [2002]).
The mother’s remaining contentions either are unpreserved for appellate review or without merit. Altman, J.P., Krausman, Adams and Townes, JJ., concur.